DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the claim amendments, filed 1/4/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lin et al., US 9,818,734 as detailed below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila, US 8,021,930, in view of Gan et al., US 8,816,481, and Lin et al. US 9,818,734.
Regarding claim 1, Pagaila (figure 9) teaches a package stack structure, comprising:

a board 174 (wherein a board is a broad term for a substrate, which includes 174) stacked on the first surface of the insulating layer 186 via the conductive elements 162; and
a first electronic component 164 provided on the board 174.
Pagaila fails to teach the circuit portion has an outer surface lower than the second surface of the insulating layer.
Gan (figure 5) teaches the circuit portion 124/126 has an outer surface lower than the second surface of the insulating layer 128.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lowered circuit portion of Gan in the invention of Pagaila because Gan teaches a known equivalent circuit portion/insulating layer combination. The substitution of one known equivalent technique for another may be obvious even if the 
Pagaila fails to teach a support portion being a non-circuit structure combined on entirety of the second surface of the insulating layer and a portion of the circuit portion.
Lin (figure 8a) teaches a support portion 314 being a non-circuit structure combined on entirety of the second surface of the insulating layer 312 and a portion of the circuit portion.  It is “on” a portion of the circuit portion in that it is above it.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the support portion of Lin in the invention of Pagaila because replacing the directly attached electronic component 190 of Pagaila with the electronic component on a support portion of Lin is a well-known and used equivalent way to attach an electronic component to the insulating layer. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

In re claim 3, Pagaila fails to teach the circuit portion has an outer surface lower than the second surface of the insulating layer.
Gan (figure 6) teaches the circuit portion 124/126 has an outer surface (top surface) lower than the second surface (top surface) of the insulating layer 128.
Wang (figure 3J) teaches the circuit portion (wiring within 31) has an outer surface (top surface) lower than the second surface (top surface) of the insulating layer 31.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lowered circuit portion of Gan in the invention of Pagaila because they teach a known equivalent circuit portion/insulating layer combination. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950). A circuit portion lower than the insulating layer would reduce the likelihood of the attached solder ball from peeling off of the structure.
As to claim 4, Pagaila teaches the conductive elements 162 are solder balls, copper core balls or metallic parts (column 9, lines 1-3).

Concerning claim 6, Pagaila teaches an encapsulant 170 formed between the first surface of the insulating layer 186 and the board 174.
In claim 8, though Lin (column 18, lines 30-23) fails to explicitly teach the support portion includes at least one metal layer, and is combined with the second surface of the insulating layer 31 via the metal layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a metal layer in the invention of Lin because a metal layer is a conventionally known and used rigid material used for structural support.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 9, though Lin (column 18, lines 30-23) fails to explicitly teach the support portion includes a plurality of metal layers and a plurality of isolation layers, and is combined with the second surface of the insulating layer via the metal layers, it would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple metal and isolation layers in the invention of Lin because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 124 USPQ 378 (CCPA I960)). 
Pertaining to claim 10, Pagaila teaches the circuit portion 188 is embedded in the insulating layer 186.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached on M, W-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        3/12/2021